Citation Nr: 1452064	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-26 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in October 2013.  A transcript of the hearing has been associated with the claims file.

This case was before the Board in January 2014, where in pertinent part, the Board determined that entitlement to a TDIU had been raised by the record and remanded the issue for further development.  See Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO denied entitlement to a TDIU in a July 2014 rating decision.


FINDING OF FACT

The weight of the evidence shows that the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As the instant claim is being granted, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for migraines (50 percent disabling); sleep apnea (50 percent disabling); low back strain (10 percent disabling); left knee strain (10 percent disabling); right knee medial meniscus tear (10 percent disabling); tinnitus (10 percent disabling); hypertension (10 percent disabling); left ear hearing loss (noncompensable); hemorrhoids (noncompensable); and dermatitis (noncompensable).  His combined disability rating is 90 percent.  Thus, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.  

Turning to the evidence of record, a review of VA treatment records note persistent treatment for the Veteran's service-connected disabilities.

At the October 2013 Board hearing, the Veteran reported that he was unemployed because of his migraine headaches.  He stated that he was previously employed in building maintenance.  

Pursuant to the Board's January 2014 remand directives, the Veteran was afforded a VA examination in May 2014.  He was unemployed at the time of the examination and reported that he worked in apartment maintenance until August 2013.  He described the nature of that work as somewhat physical and stated that he was unable to maintain his employment performing duties as an apartment maintenance engineer due to problems with his migraine headaches and lumbar spine condition.

The examiner determined that it was less likely that the appellant's service-connected sleep apnea, hypertension, hemorrhoids, bilateral knee conditions and dermatitis would preclude him from following or maintaining substantially gainful employment.  However, the examiner determined that the Veteran did have moderate functional impairment due to his service-connected conditions when taken in aggregate.  Specifically, the examiner opined that the Veteran would be likely to have difficulty in following or maintaining substantially gainful employment primarily due to his service-connected migraine headaches and lumbar spine condition.  With regard to the migraine headaches, the appellant described experiencing 5 to 6 headaches per month that were prostrating and incapacitating in nature.  The examiner determined that the Veteran would likely experience a degree of absenteeism from occupations, even of a sedentary nature, due to his migraine headaches.  Furthermore, his lumbar spine condition would likely preclude his ability to perform occupation duties that would require bending, lifting, twisting, climbing, crawling or prolonged weight bearing.  

Based on the evidence of record, the Board finds that the Veteran's service-connected migraine headaches and lumbar spine disability preclude him from substantial gainful employment.  The evidence in favor of the claim includes the competent and credible statements by the Veteran noting that he has not been employed since approximately August 2013 due to his service-connected disabilities.  Also of record is the May 2014 VA examination report, which indicates that the Veteran would likely have difficulty in following or maintaining substantially gainful employment primarily due to his service-connected migraine headaches and lumbar spine disability.  

Again, the Board is reaching a conclusion here that is somewhat contrary to the opinion of the VA examiner.  In this regard, the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

In light of the above evidence, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


